t c summary opinion united_states tax_court peter and margaret giragosian petitioners v commissioner of internal revenue respondent docket no 16501-03s filed date peter and margaret giragosian pro_se thomas d greenaway for respondent couvillion special_trial_judge this case was heard pursuant to sec_7463 in effect when the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority petitioner sec_1unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the years at issue seek a review under sec_6330 of respondent’s decision to proceed with collection of petitioners’ federal_income_tax liabilities for the and tax years some of the facts were stipulated those facts with the exhibits annexed thereto are so found and made part hereof petitioners’ legal residence at the time the petition was filed was mariposa california petitioners claimed a low-income_housing_credit on each of their and federal_income_tax returns this credit is one element of the general_business_credit described in sec_38 and the amount of the credit is calculated under sec_42 the general_business_credit cannot exceed the excess of a taxpayer’s net_income_tax over the tentative_minimum_tax even if the taxpayer is not liable for the alternative_minimum_tax sec_38 petitioner husband mr giragosian incorrectly calculated the credit and claimed a greater amount than that which was allowable sometime during and the irs corrected the computational error and assessed the additional 2respondent maintains that the taxable_year is not before the court because the petition did not set out a claim of error regarding that year the court disagrees petitioners properly petitioned the court for review of as well as consequently both and are properly before the court amount of the excess_credit that had been claimed3 as well as the tax shown as due and owing on the return sec_6213 on date respondent notified petitioners of an intent to levy with respect to petitioners’ unpaid tax_liabilities for and the notice listed dollar_figure due for and dollar_figure due for petitioners filed a timely form request for a collection_due_process_hearing in their request petitioners requested an explanation of their underlying tax deficiencies for the years in question and complained of numerous delays by the irs an appeals officer subsequently provided petitioners with a written explanation of both their error and the irs adjustments petitioners did not offer any documentation in dispute of this explanation nor did they propose any collection alternatives therefore on date respondent issued a notice_of_determination to petitioners concluding you have not established the underlying tax_liability to be incorrect you did not correctly figure the limitation on low-income_housing credits on your original tax returns and they were corrected during processing you did not provide financial information as requested to enable consideration of collection alternatives the tax will not be abated and the lien will not be released or withdrawn 3the record does not reflect the exact dates on which the errors on petitioners’ and federal_income_tax returns were corrected however petitioners stipulated the underlying tax deficiencies for both years the exact dates therefore are inconsequential petitioners filed a timely petition in this court appealing the appeals officer’s determination the court must decide whether petitioners are entitled to relief from the appeals officer’s determination where the underlying tax_liability is properly at issue the court reviews that issue de novo 114_tc_176 although petitioners did not receive a notice_of_deficiency and were entitled to challenge the underlying tax_liability they stipulated the correctness of the commissioner’s assessment therefore where the underlying tax_liability is not at issue as in this case this court reviews the determination under an abuse_of_discretion standard sego v commissioner 114_tc_603 an abuse_of_discretion is defined as any_action that is unreasonable arbitrary or capricious clearly unlawful or lacking sound basis in law taking into account all the facts and circumstances see eg 439_us_522 121_tc_111 petitioners seek an abatement of all penalties and interest under sec_6404 with respect to their taxable years and and claim that respondent’s failure to do so amounts to an 4petitioners petitioned the court challenging the underlying tax deficiencies however they have since stipulated to the underlying deficiencies and seek only an abatement of interest and penalties abuse_of_discretion with respect to petitioners’ position regarding respondent’s failure to abate interest under sec_6404 mr giragosian testified that although he stated his reluctance to pay interest and penalties to one irs agent he neglected to address and request an abatement of interest during the appeals_conference petitioners formally raised the abatement of interest issue for the first time at trial as previously stated respondent’s notice_of_determination is generally reviewed under an abuse_of_discretion standard 117_tc_183 under that standard of review it would be anomalous and improper for this court to conclude that respondent’s appeals_office abused its discretion under sec_6330 in failing to grant relief on a claim that was not raised by petitioners in the appeals process estate of chimblo v commissioner tcmemo_1997_535 affd 166_f3d_119 2d cir see also sec_301 f q a-f5 f q a-f5 proced admin regs accordingly in this court’s review for an abuse_of_discretion under sec_6330 of respondent’s determination generally the court considers only arguments issues and other matter sec_5the petition does not specifically address abatement of interest and penalties as previously noted petitioners’ original petition challenged the underlying deficiencies and asked for a clear explanation of the assessment however as noted above petitioners later stipulated the correctness of the deficiencies that were raised at the collection_due_process_hearing or otherwise brought to the attention of the appeals officer 118_tc_488 petitioners at trial did not explain why they neglected to raise the issue of abatement of interest with the appeals officer moreover at trial mr giragosian acknowledged receipt of form_843 claim_for_refund and request for abatement accompanied by a letter explaining if you feel the interest was due to unreasonable error or delay you may request an abatement of interest on the form_843 which is enclosed petitioners’ only explanation as to why they did not reply to this letter or file the form_843 was that they thought it was futile petitioners therefore have not established any credible basis for an exception to the general_rule in order to consider the new issue of abatement of interest with respect to petitioners’ argument regarding respondent’s failure to abate penalties under sec_6404 assuming there were penalties petitioners acknowledged at trial that they did not raise this issue at their appeals_office hearing 6the record does not establish conclusively whether penalties actually were assessed against petitioners petitioners possessed a letter from an irs agent stating that penalties were assessed however the letter did not specify what the penalties were likewise counsel for respondent stated that while he was fairly sure no penalties had been assessed against petitioners he did find one reference to a sec_6651 failure to pay penalty in the administrative record which he conceded was not the cleanest consequently for the reasons discussed above the court will not consider the matter petitioners received an appropriate hearing under sec_6330 day v commissioner tcmemo_2004_30 leineweber v commissioner tcmemo_2004_17 sec_301_6330-1 q a- d6 proced admin regs respondent properly verified that the requirements of applicable law and administrative procedures were met and balanced the need for efficient collection_of_taxes with the legitimate concern of petitioners that the collection action be no more intrusive than necessary on this record the court holds that there was no abuse_of_discretion in sustaining the notice_of_intent_to_levy respondent therefore is sustained reviewed and adopted as the report of the small_tax_case division an appropriate order and decision will be entered
